— In an action, inter alia, to recover damages for fraud, defendant appeals from an order of the Supreme Court, Rockland County (Burchell, J.), entered September 29,1981, which denied its motion to dismiss the complaint for failure to state a cause of action. Order modified, on the law, by adding thereto, after the words “time of trial” the following: “except that the motion is granted to the extent of (1) striking the second cause of action and (2) deleting from the last page of the complaint the words ‘on the second cause of action’ and ‘on both causes of action’ ”. As so modified, order affirmed, without costs or disbursements. No separate cause of action lies for punitive damages (see M. S. R. Assoc. v Consolidated Mut. Ins. Co., 58 AD2d 858). Damiani, J. P., Lazer, Gibbons, and Rubin, JJ., concur.